Citation Nr: 0534602	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for coronary artery disease 
as being secondary to medication taken for service-connected 
fibrositis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
coronary artery disease as secondary to service-connected 
fibrositis.  

In July 2003, the veteran filed claims for service connection 
for arthritis, hypertension, and diabetes mellitus, which 
were denied in a June 2004 rating decision.  There is no 
notice of disagreement, statement of the case, or substantive 
appeal regarding these issues, and thus they are not part of 
the current appellate review.  38 C.F.R. § 20.200 (2005) 
(appeal before Board consists of timely filed notice of 
disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).

The veteran appears to have raised a claim or claims for 
total disability, which would indicate that he was either 
seeking a total rating based upon individual unemployability 
or pension benefits.  Additionally, the veteran claims that 
he needs aid and attendance.  The RO should seek to clarify 
with the veteran as to what claim or claims he is seeking to 
file.  


FINDING OF FACT

Competent evidence of a nexus between coronary artery disease 
and the service-connected fibrositis, to include medication 
taken for fibrositis, is not of record.


CONCLUSION OF LAW

Coronary artery disease is not proximately due to, the result 
of, or aggravated by the service-connected fibrositis, 
including medication taken for fibrositis.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2001, December 2001, and April 2004 
letters sent to the veteran and by the discussions in the 
July 2002 rating decision, the May 2003 statement of the 
case, and the November 2004 supplemental statement of the 
case.  The Board will not go into whether the letters 
informed the veteran of the evidence necessary to 
substantiate his claim, as it is clear he has actual 
knowledge.  For example, he states he developed heart disease 
as a result of medication he was taking for the service-
connected fibrositis.  That statement, if true, would 
substantiate his claim for secondary service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it 
would make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
In the April 2004 letter, the RO laid out in more detail who 
bore what responsibility for obtaining evidence.  For 
example, it told him that VA would attempt to obtain any 
records held by any federal agency.  It also informed him 
that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  Finally, the 
veteran was informed that he should submit any evidence in 
his possession that pertains to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained private medical 
records identified by the veteran.  When the RO was unable to 
obtain certain private medical records, it properly informed 
the veteran of such and asked for his assistance.  VA has 
also provided the veteran with an examination in connection 
with his claim.  

Following the issuance of the November 2003 supplemental 
statement of the case, the veteran submitted additional 
medical evidence directly to the Board, which states that the 
veteran is totally disabled.  The Board does not find that 
the veteran's claim for service connection needs to be 
remanded for the RO to first consider this additional 
evidence, as the specific issue before the Board in this case 
is whether coronary artery disease is related to the service-
connected fibrositis.  Evidence that the veteran is totally 
disabled is not pertinent to the veteran's current claim.  
See 38 C.F.R. § 20.1304(c) (2005) (evidence is not pertinent 
if it does not relate to or have a bearing on the issue). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  



II.  Decision

The veteran claims he developed coronary artery disease as a 
result of medication he takes for service-connected 
fibrositis.  Service connection for fibrositis has been in 
effect since the veteran was discharged from service.  

The record reflects that the veteran was seen with chest pain 
in January 1999.  A coronary arteriogram showed multiple 
stenotic areas in his coronary arterial vasculature.  He 
subsequently underwent coronary artery bypass graft at that 
time.  

The veteran believes that the pain medication he has taken 
for the fibrositis in the past caused his blood pressure to 
increase and subsequently caused coronary artery disease.  He 
states that he had taken Butazolidin and that it had been 
removed from the market and no longer used on humans.  

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. §§ 1110, 1131, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for coronary artery disease as 
secondary to service-connected fibrositis, including 
medication taken for that disability.  There is no competent 
evidence of a nexus between the veteran developing coronary 
artery disease and the service-connected fibrositis, 
including medication the veteran was taking for fibrositis.  
In fact, there is evidence to the contrary.  For example, in 
a June 2002 medical opinion, a VA examiner stated that there 
was no reason to believe that the medications the veteran was 
taking for fibrositis had "significantly contributed to his 
developing coronary artery disease."  He noted the veteran 
had a multitude of cardiac factors and opined that it was 
those factors that likely were the reasons the veteran 
developed cardiac problems.  The examiner noted that he based 
his opinion on his own personal interaction with the veteran, 
the clinic visits throughout the past year, and a "careful 
review" of the veteran's claims file.  He also provided a 
detailed summary of the veteran's medical history associated 
with the development of coronary artery disease and noted the 
specific medication the veteran claimed had caused his 
coronary artery disease (Butazolidin).  There is no reason 
for the Board to doubt the credibility of this opinion, 
particularly when there is no competent evidence to the 
contrary.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim in asserting that there is a 
relationship between coronary artery disease and the 
medication he took for fibrositis; however, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the veteran's claim for service 
connection for coronary artery disease cannot be granted 
because he has not brought forth competent evidence of a 
nexus between the development of coronary artery disease and 
the medication he has taken for the service-connected 
fibrositis.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for coronary artery disease 
as being secondary to medication taken for a service-
connected disability, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for arteriosclerotic heart disease as 
being secondary to medication taken for the service-connected 
fibrositis is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


